Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed June 30, 2022.  

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Garrett (US 2021/0194929) discloses a system for determining compliance with security technical implementation guide (STIG) standards. The STIG standard is obtained from a security technical implementation guide which specifies security standards for securing computer systems against unauthorized access. A configuration compliance package is generated to evaluate a configuration setting of the system component for compliance to the STIG standard, and the configuration compliance package can be output to enable a determination of compliance of the configuration setting with the STIG standard ([0027]).
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of "adding a new CCS and the compatible portion to provide an interim CCS, wherein the new CCS is obtained by making changes to the initial CCS in the cybersecurity hardening benchmarks; testing compatibility of the interim CCS to find at least one of a compatible interim CCS and an incompatible interim CCS; revising the incompatible interim CCS to generate a revised interim CCS; and translating the compatible interim CCS with the revised interim CCS into a CCS generating file, the CCS generating file including group policy objects (GPOs) and policy setting scripts for automatically generating a plurality of CCS" as stated in claims 1 and 13.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-20 indicated 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446